DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Murali (US Patent No. 9,798,388) in view of Yan et al. (US Patent Publication No. 2018/0342229; hereinafter Yan).
With reference to claim 1, Murali discloses a system (100) (see column 5, lines 54-60; Fig. 1), comprising: 
a display (180) (see column 6, lines 20-24; Fig. 1);
a finger device (400/490) that is worn on a finger of a user while leaving a finger pad at the tip of the finger exposed (see column 10, lines 41-44; Figs. 4, 6), wherein the system (100) comprises a sensor (120) configured to detect a first finger gesture at a first location and a second finger gesture at a second location (see column 5, lines 54-60; column 6, lines 8-24; Fig. 1); and
control circuitry (120) configured to:
	use the sensor (120) of the system to define a boundary of the input region based on the first finger gesture at the first location and the second finger gesture at the second location (see column 12, line 51-column 13, line 35);
 detect additional finger gestures in the input region (see column 12, lines 51-55; column 13, lines 51-57; Fig. 1); and
control the display (180) based on the additional finger gestures in the input region (see column 11, lines 3-13, lines 28-40; Fig. 5).

Yan discloses a finger device (700) that is worn on a finger of a user while leaving the finger pad at the tip of the finger exposed (see paragraph 107 Fig. 7A-B), wherein the finger device comprises a sensor (702-703) configured to detect a first finger gesture at a first location and a second finger gesture at a second location (see paragraphs 107-108, 110-111; Figs. 7-8).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a finger worn device similar to that which is taught by Yan to be carried out in a system similar to that which is taught by Murali in order to provide measurements of movement of each of the fingers of the user in order to provide input to the system.
	
With reference to claim 7, Murali and Yan disclose all that is required as explained above with reference to claim 1, wherein Murali further discloses that the sensor (120) of the system is configured to detect third and fourth finger gestures at respective third and fourth locations, and wherein the control circuitry (120) is configured to further define the boundary of the input region, based on the third and fourth finger gestures at the respective third and fourth locations, wherein the input region is a 

With reference to claim 8, Murali and Yan disclose all that is required as explained above with reference to claim 1, and while Murali further discloses that the additional finger gestures in the input region are selected from the group consisting of: tapping, swiping, pinching, and pressing (see column 12, lines 3-8).

With reference to claim 9, Murali and Yan discloses all that is required as explained above with reference to claim 1, wherein Yan further discloses the sensor comprises a displacement sensor that measures changes in a distance between the finger and the displacement sensor (702, 703) paragraph 108).

With reference to claim 10, Murali and Yan discloses all that is required as explained above with reference to claim 1, wherein Yan further discloses wherein the sensor (702, 703) comprises a force sensor that detects an amount of force applied by the finger on the force sensor (see paragraph 32).


Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Murali in view of Yan as applied to claim 1 above, and further in view of Yun (US Patent Publication No. 2015/0269783).
With reference to claim 2, Murali and Yan disclose all that is required as explained above with reference to claim 1, and while Murali discloses that the input region is defined by motion of a finger and/or gestures, there fails to be specific disclosure of the first and second locations comprise a tap as recited.
Yun discloses a system which allows tracking of user input to create an input region (340) that first and second finger gestures comprise a first tap on a surface at the first location and a second tap on the surface at the second location (in teaching drawn region to be recognize as the input region; see paragraph 129; Fig.).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a tap finger gesture similar to that which is taught by Yun as the gesture in a system similar to that which is taught by Murali and Yan to thereby provide the boundary of the input region.

With reference to claim 3, Murali and Yan disclose all that is required as explained above with reference to claim 1, and while Murali discloses that the input region is defined by motion of a finger and/or gestures, there 
Yun further discloses that the surface of the first and second input comprise a table surface (see paragraph 104).

With reference to claim 4, Murali, Yan, and Yun disclose all that is required as explained above with reference to claim 2, wherein Yun further discloses that the surface comprises a non-touch-sensitive surface of an electronic device (in teaching drawn on an actual object; see paragraphs 104).

With reference to claim 5, Murali, Yan, and Yun disclose all that is required as explained above with reference to claim 2, wherein Yun further discloses that the surface comprises the user’s hand (see paragraph 104).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Murali in view of Yan as applied to claim 1 above, and further in view of Johnson et al. (US Patent Publication No. 2013/0021269; hereinafter Johnson).
Murali and Yan disclose all that is required as explained above with reference to claim 1, and while Murali discloses that the input region is 
Johnson discloses a wearable device for providing user input wherein an active input region is established and/or changed by the user base on touch input that outlines a the input region wherein the user input to the wearable device comprises a pinch gesture to establish or manipulate the active input region (see paragraphs 86-87).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a pinch gesture similar to that which is taught by Johnson to be carried out in a system similar to that which is taught by Murali and Yan to thereby provide an alternative method for establishing the input region (see Johnson; paragraphs 85-86). 


Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Guendelman et al. (US Patent Publication No. 2004/0012559; hereinafter Guendelman) in view of Keller et al. (US Patent Publication No. 2014/0176439; hereinafter Keller).
With reference to claim 11, Guendelman discloses a system (20), comprising:
first sensor (24) that gathers user gaze information (see paragraphs 36, 39, 41);
control circuitry (68) configured to:
detect finger input from a first and a second finger (31) (see paragraph 36; Fig. 1); and 
manipulate the image content (36) based on the user gaze information and the finger input (see paragraph 63; Fig. 1).
	While Guendelman discloses detection of finger input as explained, there fails to be disclosure of a finger worn device as recited.
	Keller discloses a computing interface (300) including a finger device (100) that is to be worn on a first finger of a user while leaving a finger pad at the tip of the first finger exposed (in teaching a band (110) which allows the finger pad at the tip of the finger to be exposed; see paragraph 78; Fig. 1), wherein the finger device comprises a second sensor (see paragraph 78) selected from the group consisting of: a force sensor and a displacement sensor (in teaching detection of displacement through the usage of the accelerometer; see paragraphs 31, 134, 137); and control circuitry configured to use the second sensor to detect finger input from a second finger contacting the finger pad of the first finger (see paragraph 79; Fig. 3), and manipulate the image content (910) based on the user finger input (see paragraph 119; Fig. 9).
.


Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Guendelman in view of Keller as applied to claim 11 above, and further in view of Nirjon et al. (US Patent Publication No. 2017/0351345; hereinafter Nirjon).
With reference to claim 12, Guendelman and Keller disclose all that is required as explained above with reference to claim 11, however fail to specifically disclose a pinch gesture as recited.
Nirjon discloses a finger worn device (610), wherein the finger input comprises a pinch gesture and an upward motion and wherein the control circuitry scrolls the image content downward on the display in response to the pinch gesture and the upward motion (in teaching pinch and swipe gestures for providing displacement input (see paragraph 45) wherein it is obvious to program different functions to input gestures).
	Therefore it would have been obvious to one having ordinary skill in
the art to allow the usage of a finger worn finger detection device similar to

which is taught by Guendelman and Keller to thereby provide an alternative type of input for user control (see Nirjon; paragraphs 14-15).

With reference to claim 13, Guendelman and Keller disclose all that is required as explained above with reference to claim 12, wherein Keller further discloses that the finger device (100) comprises a second sensor that detects movement of a finger pulp portion of the first finger (see paragraph 112; Fig. 4).

With reference to claim 14, Guendelman and Keller disclose all that is required as explained above with reference to claim 11, however fail to specifically disclose a swipe right function as recited.
Nirjon further discloses that the finger device (610) comprises a touch sensor, wherein the finger input comprises a swipe right on the touch sensor, and wherein the control circuitry moves a selection indicator on the display to the right in response to the swipe right on the touch sensor (see paragraph 45).
Therefore it would have been obvious to one having ordinary skill in
the art to allow the usage of a finger worn finger detection device similar to
that which is taught by Nirjon to be carried out in a device similar to that
.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Guendelman and Keller as applied to claim 11 above, and further in view of Kruse.
With reference to claim 15, Guendelman and Nirjon disclose all that is required as explained above with reference to claim 11, fails to disclose haptic output provided to the finger device as recited.
Kruse discloses a wearable remote interface device capable of detecting inputs from movements of a user’s finger (see abstract), wherein the finger device (12), wherein the finger device comprises a haptic output device that provides haptic output in response to the finger input (see paragraph 22).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a force sensor similar to that which is taught by Kruse to be carried out in a device similar to that which is taught by Guendelman and Keller to thereby improve functionality of the device compared to traditional devices (see Kruse; paragraph 48).


Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Guendelman et al. (US Patent Publication No. 2004/0012559; hereinafter Guendelman) in view of Keesling (US Patent No. 10,296,087) and Kim et al. (US Patent Publication No. 2009/0278798; hereinafter Kim).
	With reference to claim 16, Guendelman discloses a system (20), comprising:
	an electronic device having a display (28) that displays computer-aided designs (36) and a first sensor (24) that gathers user gaze information (see paragraphs 36, 39, 41);
detect finger input a second finger (31) (see paragraph 36); and 
control circuitry (68) configured to manipulate the computer-aided designs (36) based on the movement of the finger and the user gaze information (see paragraph 63).
While Guendelman discloses detection of finger input as explained, there fails to be disclosure of a finger worn device as recited.
	Keesling discloses a system for determining finger movements (see abstract) wherein a finger device (135) that is worn on a first finger (115) of a user (see column 3, lines 52-65; Fig. 1), the finger (115) having a finger pad and a side portion facing an adjacent finger (see Fig. 1, 3), wherein the wherein the finger device comprises a sensor (310) facing a side portion of the finger that measures movement of the side portion of the finger as the 
	Therefore it would have been obvious to one having ordinary skill in the art to allow the usage of a finger sensors positioned at the side of the finger for detecting compression of the finger due to applied force similar to that which is taught by Keesling to be carried out in a device similar to that which is taught by Guendelman to thereby provide force input without interposing a sensor between the user’s fingertip and surface to thereby prevent loss of touch sense to the user (see Keesling; column 1, lines 40-48).
	While Guendelman and Keesling disclose all that is required as explained above however fail to specifically disclose a finger device that leaves the pad of the finger exposed as recited.
Kim discloses a finger-mounted implement comprising a housing (10) wherein the finger device leaves the finger pad exposed (in teaching that the sensor can be placed on the tip or fingernail) and comprises a second sensor (14) for measuring movement as the finger pad is compressed (see paragraphs 151, 157; Fig. 10).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a housing similar to that which is taught by Kim as an 

	With reference to claim 17, Guendelman, Keesling and Kim disclose all that is required as explained above with reference to claim 16, wherein Kim further discloses that the second sensor comprises a sensor selected from the group consisting of: a force sensor (14) and a distance sensor (12) (see paragraphs 150-151; Fig. 10).

With reference to claim 18, Guendelman, Keesling and Kim disclose all that is required as explained above with reference to claim 16, wherein Guendelman further discloses that the control circuitry uses the user gaze information to determine whether the user is looking at a first axis or a second axis associated with the computer-aided designs and wherein the control circuitry manipulates the computer-aided designs based on whether the user is looking at the first axis or the second axis (see paragraphs 39-40, 56-57).

claim 19, Guendelman, Keesling and Kim disclose all that is required as explained above with reference to claim 16, wherein Guendelman further discloses that the sensor comprises a motion sensor that detects rotation of the finger and wherein the control circuitry rotates an element associated with the computer-aided designs in response to the rotation of the finger (see paragraph 67).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Guendelman, Keesling and Kim as applied to claim 16 above, and further in view of Kruse et al. (US Patent Publication No. 2009/0096746; hereinafter Kruse).
With reference to claim 20, Guendelman, Keesling and Kim disclose all that is required as explained above with reference to claim 16, fails to disclose haptic output provided to the finger device as recited.
Kruse discloses a wearable remote interface device capable of detecting inputs from movements of a user’s finger (see abstract), wherein the finger device (12), wherein the finger device comprises a haptic output device that provides haptic detent output as the control circuitry manipulates the information displayed in response to the finger input (see paragraphs 22, 47).
.


Response to Arguments
Applicant’s arguments with respect to claims 1-10 and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 12/31/2021 with regards to claims 11-15 have been fully considered but they are not persuasive. The applicant argues that the combination of references, specifically Keller, fail to teach detecting finger input from a second finger contacting the finger pad of the first finger as recited.  The examiner finds that Keller discloses a finger worn device that is capable of detecting finger input from a second finger (phalanges on the other fingers of the hand) contacting the finger pad of the first finger (thumb) (see paragraph 79; Figs. 3, 5, 9).  Further with regards to the force sensor or displacement sensor, Keller discloses the usage of an accelerometer which includes determining linear displacement (see .


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ASADA et al. (US2001/0025917) discloses a device for detecting the posture of a finger or forces applied to a finger by a wearable finger device (see abstract; paragraphs 22-25, 31; Figs. 1, 4, 7).
ASAMI et al. (US2010/0219989) discloses a wearable input device worn on a finger of a user to detect contact and separation of the finger to a surface and to measure motion of the finger, wherein the input device is capable of write or draw fingers on the palm of a user (see abstract; paragraphs 48-52; Figs. 3A-B).
DUFFIELD (US2012/0293434) discloses a touch system which recognizes touch gestures of a fingertip touch performed on a keyless touch-sensitive surface, wherein the keyless touch region is formed by user input on a surface (see paragraphs 24-25, 52-54; Figs. 1-2, 28).
PAHLAVAN (US2003/0142065) discloses a ring with sensors positioned at the side of the ring device for allowing input from a second finger (see paragraphs 26-29, 44-50; Figs. 1-3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595.  The examiner can normally be reached on Mon.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625